Title: To George Washington from the United States Circuit Court Judges for New York, 10 April 1792
From: United States Circuit Court Judges for New York
To: Washington, George



Sir,
New York 10th April 1792.

As we could not in our opinion convey the enclosed extracts from the Minutes of the Circuit Court now setting here to the Congress of the United States in so respectful and proper a manner as thro’ the President, we take the liberty to transmit them to you and to request the favor of you to communicate them to that honorable Body. We have the honor to be, with perfect respect, Sir, Your most Obedient Servants

John Jay
Wm Cushing
Jas Duane

